Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 1 of 16 PageID #: 1006




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  JOHN DOE,                                        )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )     No. 1:21-cv-00973-JRS-MPB
                                                   )
  TRUSTEES OF INDIANA UNIVERSITY,                  )
  INDIANA UNIVERSITY PURDUE                        )
  UNIVERSITY-INDIANAPOLIS,                         )
                                                   )
                              Defendants.          )


              Entry on Plaintiff's Motion for Preliminary Injunction

      Indiana University suspended Plaintiff John Doe 1 from Indiana University,

  Purdue University-Indianapolis ("IUPUI") for violating the Indiana University Code

  of Student Rights, Responsibilities, and Conduct, by engaging in non-consensual

  sexual penetration of another student, Jane Roe. Doe contends that IUPUI's

  decision-making process was biased against him because of his male sex. He also

  contends that IUPUI's policy in evaluating "consent" in the context of a sexual

  encounter builds in sex bias. Doe sued the Trustees of Indiana University and

  IUPUI for sex discrimination under Title IX of the Education Amendments of 1972,

  20 U.S.C. §§ 1681–88. He moved for a temporary restraining order prohibiting

  Defendants from enforcing their suspension of him and seeking to revoke his

  student visa immigration status, and the motion was converted to a motion for


  1Plaintiff has been permitted to proceed under a pseudonym to protect his identity.
  Likewise, the student who accused him of sexual misconduct is referred to by the
  pseudonym, Jane Roe.
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 2 of 16 PageID #: 1007




  preliminary injunction. For the reasons that follow, Doe's Motion for Preliminary

  Injunction is denied.

                                       Background 2

      On Monday April 19, 2021, John Doe, an international student in the United

  States on a student visa and a senior in college, was suspended from IUPUI

  effective immediately and until May 31, 2023. The suspension followed IUPUI's

  investigation of Jane Roe's accusation of rape and other sexual misconduct alleged

  against Doe.

      Doe and Roe met in 2019 in a class at IUPUI. In October 2019, they spent time

  together on three occasions. On the first, Roe initiated kissing Doe. On the second,

  Doe accepted Roe's invitation to watch her in a dance practice. On the third, Roe

  and Doe engaged in a consensual sexual encounter, but they did not have sexual

  intercourse. (Motion for Prelim. Inj., Ex. A, John Doe Decl. ¶ 6, ECF No. 13-1.) Doe

  and Roe did not communicate again until March 2020, when Roe commented on an

  Instagram post by Doe. They exchanged a few Instagram messages shortly

  thereafter and again in June, July, and August 2020. (Doe Decl. ¶ 7.)

      On September 11, 2020, Roe texted Doe and invited him to her apartment. Doe

  agreed and arrived at approximately 6 p.m. The two of them engaged in a

  consensual sexual encounter. As the encounter progressed, Roe asked Doe if he had

  a condom; Doe said he did, but it was too old to use. Roe remembered that she had

  a condom, which she retrieved and gave to Doe. Roe told Doe that she had not had


  2Many of the facts are taken from Doe's Brief in Support of his Motion for Preliminary
  Injunction. (See ECF No. 12 at 2– 10.)
                                               2
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 3 of 16 PageID #: 1008




  sex before but wanted to at that time. Doe and Roe began having sexual

  intercourse. Three times, Roe expressed that she was experiencing discomfort and

  asked Doe to stop penetrating her; each time Doe complied. But after the first and

  second times, Doe and Roe reengaged in sexual intercourse. (See Doe Decl. ¶ 8; see

  also Sexual Misconduct Hrg. Tr. at 115 (stating that Roe said "stop,"; Doe asked

  what was wrong; Roe said it was painful; Doe explained if it was the first time, it

  would be painful and told her to take control), ECF No. 26-1 at 122.) After the third

  time Roe said, "stop," Doe ended the encounter. Roe cried afterwards. 3 Doe and

  Roe have not communicated since. (Id. ¶ 9.)

        On September 12, 2020, Roe reported to the Indiana University Police

  Department ("IUPD") that the day before, Doe burglarized her apartment, confined

  her, and sexually assaulted her. (Motion for Prelim. Inj., Ex. B, IUPUI Report of

  Allegations, ECF No. 13-2.) On September 14, 2020, IUPD notified IUPUI of Roe's

  allegations. (Id. at Ex. C, IUPUI Final Investigation Report at 1, ECF No. 13-3.)

  IUPUI investigated Roe's allegations, focusing on whether Doe had violated the

  Indiana University Discrimination, Harassment, and Sexual Misconduct Policy UA-

  03 (the "Sexual Misconduct Policy" or "Policy") and the Code of Student Rights,

  Responsibilities and Conduct (the "Code of Conduct"). (Motion for Prelim. Inj., Ex.

  C at 1; see id. at Ex. D, Policy; id. at Ex. E, Code of Conduct; ECF Nos. 13-3, 12-4,

  12-5.)




  3   Roe alleges she cried during sexual intercourse as well.
                                                  3
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 4 of 16 PageID #: 1009




     IUPUI's Sexual Misconduct Policy for the 2020-21 academic year covers sexual

  misconduct behaviors, including sexual assault. (ECF No. 12-4 at 1, 165.) For

  purposes of the Title IX provisions of the Policy, "Sexual Assault" includes "Any

  sexual act directed against another person, without the consent of the Complainant"

  such as "Forcible Rape – Penetration, no matter how slight, of the vagina . . . with

  any body part . . . without the consent of the Complainant." (Policy, ECF No. 12-4

  at 37.) The "Complainant" is "An individual who may have experienced . . . sexual

  misconduct." (ECF No. 12-4 at 34.) The Policy defines "Consent" as follows:

        An agreement expressed through affirmative, voluntary words or
        actions, and mutually understandable to all parties involved, to engage
        in a specific sexual act at a specific time

        1. Consent can be withdrawn at any time, as long as it is clearly
           communicated.
        2. Consent cannot be coerced or compelled by force, threat, deception
           or intimidation.
        3. Consent cannot be given by someone who is incapacitated, as
           defined below.
        4. Consent cannot be assumed based on silence, the absence of "no" or
           "stop," the existence of a prior or current relationship, or prior
           sexual activity.

  (ECF No. 12-4 at 35.)

     On February 18, 2021, IUPUI tendered to Doe a Final Investigation Report (the

  "Final Report"), which detailed its investigation of whether Doe had violated the

  Sexual Misconduct Policy and the Code of Conduct. The Final Report indicated

  there were few undisputed material facts, while most operative, materials facts

  were disputed, including whether Doe had consent from Roe to penetrate her vagina

  with his penis. The Final Report stated that the charges against Doe, under both



                                            4
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 5 of 16 PageID #: 1010




  the Sexual Misconduct Policy and Code of Conduct, regarding sexual harassment

  and abuse, were warranted. (Motion for Prelim. Inj., Ex. C, Final Report at 19–22,

  ECF No. 13-3.)

        During IUPUI's investigation, Doe asked Kailey Rigdon, who had been assigned

  to investigate the matter on behalf of IUPUI, what witnesses at the hearing would

  be presented against him and what witnesses he could bring. According to Doe,

  Rigdon responded that only witnesses who had first-hand accounts of the incident

  could be called at the hearing. (Doe Decl. ¶ 10, ECF No. 13-1.) Doe called no

  witnesses at the hearing. But, Roe did present witnesses at the hearing who had

  not been present at the incident. However, the record discloses that before the

  hearing, Rigdon had met with Doe to explain the Sexual Misconduct Policy and

  process and emailed him a packet of information about the process and procedure,

  including a description of relevant witnesses. (Rigdon Affirmation, ¶¶ 16, 17, ECF

  No. 26-2 at 4.)

        On March 5, 2021, IUPUI’s Hearing Panel conducted a hearing regarding the

  charges against Doe for alleged violations of the Code of Conduct and Sexual

  Misconduct Policy. 4 Roe and Doe made introductory remarks; the three hearing

  panelists questioned each of them; and Roe and Doe, through their hearing

  advisors, asked questions of each other. Four witnesses testified and were

  questioned by the panelists and the advisors. Doe and Roe each had the

  opportunity to make closing arguments. After the hearing, the panelists



  4   The Court has reviewed the video recording of the hearing.
                                                 5
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 6 of 16 PageID #: 1011




  deliberated for approximately five hours over three days before reaching a decision.

  (Magallon Affirmation ¶ 29, ECF No. 26-4.)

     The Hearing Panel consisting of three members decided that Doe had violated

  the Code and the Policy by committing Harassment, including Sexual Harassment

  and Non-Consensual Sexual Penetration. Its rationale is contained in the

  deliberation worksheet and March 25, 2021 Letter to Doe (the "Outcome Letter").

  (Magallon Affirmation ¶¶ 30–31, 38–39 & Ex. B at 2–3, ECF No. 26-4.) Their

  primary rationale included:

        Timeline [of Roe] immediately contacting witnesses and seeking medical
        attention, contact of witnesses when it happened[;] the information
        reported [by Roe] within the medical exam and the details given to the
        investigator remained consistent[;] and [Roe made] contact to police
        immediately the next day . . . Text messages and witness accounts[;]
        [Roe's] distress acknowledged by both parties[;] Neither party denied
        [Roe] stated stop . . . Neither party denied [Roe] was crying[;] witness
        accounts supported the statements [Roe] shared with them and all
        witnesses described [Roe] as being in distress when they first spoke to
        her[;] [and] When asked, [Doe] admitted he did have his hands
        interlocked with [Roe's] hands above her head, before [she] said stop.

  (Magallon Affirmation, 2–3, ECF No. 26-4 at 24–25.) The Outcome Letter further

  explained that Doe "stated that he believed [Roe] was asking him to stop due to the

  penetration being painful as a result of this being [her] first time, but not due to

  lack of consent. However in both the hearing and investigation report, [Doe] stated

  he did not believe this was [Roe's] first time having sex." (Outcome Letter at 2, ECF

  No. 26-4, 30.) And, "both parties stated in the investigation report, and [Doe]

  agreed during the hearing, that [Roe] was crying immediately following

  penetration." (Id.) Further, one witness stated that when she received a video call



                                             6
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 7 of 16 PageID #: 1012




  from Roe, Roe was "crying hysterically" and Roe said, "I think I was just raped."

  (Id. at 3.) Moreover, based on the undisputed facts, including that Doe's "hands

  were held above her head, she was crying after penetration and [her] distress

  immediately after the encounter," the Hearing Panel concluded "that it is more

  likely than not that [Roe] did not consent to vaginal penetration." (Id.) As a result,

  IUPUI suspended Doe effective immediately and until May 31, 2023. (See ECF No.

  26-4.)

     Doe appealed the Hearing Panel's decision to the Dean of Students, taking issue

  with the Hearing Panel’s weighing of the evidence, alleging irregularities in the

  Hearing Panel's decision-making process, and arguing that the Hearing Panel

  ignored important facts, that the Hearing Panel Chair Jose Magallon had a conflict

  of interest, and that the sanction imposed was disproportionate to the alleged

  violations. Doe's appeal was denied, and Doe's two-year suspension became final.

  (Sara Dickey Affirmation ¶ 35, ECF No. 26-3.)

                                       Discussion

     "A preliminary injunction is 'an exercise of a very far-reaching power, never to be

  indulged in except in a case clearly demanding it.'" Cassell v. Snyders, 990 F.3d

  539, 544 (7th Cir. 2021) (quoting Orr v. Shicker, 953 F.3d 490, 501 (7th Cir. 2020)).

  As a threshold matter, a party seeking a preliminary injunction must demonstrate

  (1) some likelihood of success on the merits, and (2) that it has "no adequate remedy

  at law" and will suffer "irreparable harm" if an injunction is denied. Cassell, 990

  F.3d at 544–45. If the movant fails to make this threshold showing, the court must



                                            7
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 8 of 16 PageID #: 1013




  deny the injunction. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of U.S. of

  Am., Inc., 549 F.3d 1079, 1086 (7th Cir. 2008). If this threshold showing is made,

  the court proceeds to "a balancing phase," where it balances the potential harms to

  the parties and the public interest. Cassell, 990 F.3d at 545 (quoting Girl Scouts,

  549 F.3d at 1086). The Seventh Circuit has referred to this as a "sliding scale"

  approach: "The more likely the [movant] is to win, the less heavily need the balance

  of harms weigh in his favor; the less likely he is to win, the more need it weigh in

  his favor." Cassell, 990 F.3d at 545 (quoting Valencia v. City of Springfield, 883

  F.3d 959, 966 (7th Cir. 2018)).

     Title IX prohibits educational institutions that receive federal funds from

  discriminating against students on the basis of sex. 20 U.S.C. § 1681(a). To

  support a Title IX claim, a plaintiff must show that an educational institution

  discriminated against him because of his sex. Id.; see also Doe v. Columbia Coll.

  Chi., 933 F.3d 849, 854 (7th Cir. 2019). A plaintiff alleging sex discrimination in

  the context of university disciplinary proceedings must show that "sex was a

  motivating factor in a university's decision to discipline a student." Doe v. Purdue

  Univ., 928 F.3d 652, 667–68 (7th Cir. 2019) (eschewing the use of doctrinal tests to

  identify bias in the context of university discipline). In other words, the plaintiff

  must allege facts that "if true, raise a plausible inference that the university

  discriminated against [him] 'on the basis of sex'". Purdue Univ., 928 F.3d at 668.

     Doe argues that his sex was a motivating factor in the decision to suspend him

  based on the fact that IUPUI credited Roe's allegations that she was raped by Doe



                                             8
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 9 of 16 PageID #: 1014




  and discredited his account, despite the evidence he maintains suggests she was not

  credible, including: (1) Roe told a friend the night of the sexual encounter that

  alcohol played a role, which Roe later denied; (2) Roe reported to campus police that

  Doe had burglarized her but stated at the hearing she had invited him to her

  apartment; (3) the Hearing Panel did not credit Roe's testimony that she had not

  consented to Doe's kissing her breasts and touching her genitals; (4) though Roe

  claimed Doe had strangled her neck, the medical examination of Roe at the hospital

  the night of the incident revealed no trauma to her neck; 5 (5) Roe failed to disclose

  that approximately one year before, she and Doe had a prior consensual sexual

  encounter involving physical intimacy but not sexual intercourse; and (6) Doe's

  version of the incident was consistent and accounted for the awkwardness and

  discomfort of their attempt at intercourse. Doe describes the disciplinary case

  presented to the Hearing Panel as a case of "he-said-she-said." (Br. in Support

  Prelim. Inj. 9, ECF No. 12.) Thus, Doe essentially concedes that in order to resolve

  the charges against him, the Hearing Panel had to find that either Doe or Roe was

  credible and that the other was not. The mere fact that the Hearing Panel

  ultimately found Roe more credible than Doe does not reasonably suggest a bias

  against him because of his sex. Doe simply takes issue with the Hearing Panel's

  weighing of the evidence before it. Based on the record before the Court, a different

  view as to how the evidence should have been weighed by the Hearing Panel does

  not reasonably suggest a bias against Doe based on his sex.


  5The medical examiner did note that Roe reported "pain upon palpation" of her neck during
  the exam. (See Jose Magallon Affirmation ¶ 36, ECF No. 26-4.)
                                             9
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 10 of 16 PageID #: 1015




     Doe makes much of the lack of evidence regarding the results of the forensic

  sexual assault examination of Roe and IUPUI's alleged indifference to those results.

  (See e.g., Reply 19, ECF No. 35.) He also argues that the hospital records did not

  corroborate Roe's allegations of rape. Although evidence of the use of physical force

  or injury could support a rape charge under Indiana law, see Ind. Code 35-42-4-1,

  the Hearing Panel did not find Doe guilty of rape under Indiana law, but rather for

  violating the Code of Conduct, specifically for Harassment, including Sexual

  Harassment, and Non-Consensual Penetration. (March 24, 2021 Hearing Panel

  Letter to John Doe, 1, ECF No. 26-4.) Under the Policy, "Forcible Rape" is defined

  as "Penetration . . of the vagina . . with any body part . . . without the consent of the

  Complainant." (Policy, ECF No. 12-4 at 37.) Doe does not contest the evidence that

  his penis penetrated Roe's vagina. The issue is whether Roe consented to that

  penetration. None of the charges against Doe require proof of physical force or

  injury. Nor do they require a finding of ejaculation. That Roe thought Doe

  ejaculated—even if he did not——does not necessarily affect her credibility.

     In addition, Doe contends that IUPUI's evaluation of "consent" in the context of

  a sexual encounter builds in sex bias. He submits that under the Sexual

  Misconduct Policy, the Hearing Panel necessarily would have shifted the burden to

  Doe to prove consent and then arbitrarily discarded the evidence he presented to

  show that Roe had consented to the sexual encounter. Doe is complaining that

  IUPUI's Policy puts the burden on the person alleged to have engaged in sexual

  misconduct under the Policy. (See Policy, ECF No. 12-4 at 37.) Even if so, Doe's



                                             10
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 11 of 16 PageID #: 1016




  complaint amounts to a challenge to a bias in favor of alleged sexual-assault

  victims. Such a bias does not suggest a bias based on sex. See, e.g., Doe v. Loyola

  Univ.-Chi., No. 20 CV 7293, 2021 WL 2550063, at *7 (N.D. Ill. June 22, 2021) ("[A]

  pro-victim bias is not sex bias—both women and men can commit or be victims of

  sexual assault.") (citing Johnson v. Marian Univ., 829 Fed. App'x 731, 733 (7th Cir.

  2020)); Doe v. Columbia Coll. Chi., 299 F. Supp. 3d 939, 955 (N.D. Ill. 2017) ("[E]ven

  viewing these allegations [that the student manual refers to complainants as

  "victims," suggesting a presumption of guilt, and that the accused are questioned

  more aggressively than complainants] in the light most favorable to Plaintiff, they

  all are indicative, at best, of a bias in favor of sexual assault complainants and

  against those accused of sexual assault, regardless of gender."), aff'd, 933 F.3d 849

  (7th Cir. 2019).

     Further, Doe maintains that the Hearing Panel conducted the hearing in an

  arbitrary and unfair manner. He alleges that IUPUI by Kailey Rigdon, who was

  investigating the matter on behalf of IUPUI, informed him that only witnesses who

  had first-hand accounts of the incident could testify at the hearing, which was not

  the case for Roe as she was allowed to present witnesses who had not been present.

  Doe identifies one witness that he would have liked to present: an IUPUI professor

  who would have testified about Doe's and Roe's interactions in the classroom in

  2019, which, according to Doe, was "long before the incident." (John Doe Decl. ¶ 10,

  ECF No. 13-1; Rigdon Affirmation, ¶ 18 and p. 212, ECF No. 26-2; Br. in Support

  Prelim. Inj. 12, ECF No. 12.) The Court fails to see how the professor's testimony



                                            11
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 12 of 16 PageID #: 1017




  could have any relevance to the alleged sexual misconduct. Just like Doe's and

  Roe's consensual sexual encounter almost a year before the incident in question,

  which was of a very different nature than the sexual intercourse at issue, any

  interactions between Doe and Roe "long before" the incident would have little to no

  bearing on what did or did not happen the night in question. Witnesses who could

  testify as to Doe's words and actions shortly after the incident, however, could offer

  relevant evidence.

     According to Doe, the Chair of the Hearing Panel, Jose Magallon, IUPUI's

  Assistant Director of the Office of Student Conduct, had a conflict of interest that

  should have precluded his participation on the panel. Based on Magallon's

  published job description as a primary investigator and hearing officer of

  allegations of personal misconduct, Doe argues that Magallon was like a detective

  and judge in the disciplinary proceeding. Doe suggests that Magallon could have

  reviewed documents and discussed the matter with investigator Rigdon before the

  hearing. (Doe's Title IX Hearing outcome appeal, 9–10, ECF No. 13-5.) However,

  the uncontradicted evidence is that Rigdon and Magallon do not discuss their

  investigations with each other and did not discuss the investigation into Roe's

  charges against Doe with each other. (Rigdon Affirmation ¶ 2, ECF No. 26-3 at 3;

  Magallon Affirmation, ¶ 18, ECF No. 26-4 at 4.)

     Another "irregularity" in the Hearing Panel's decision-making, Doe maintains, is

  the Panel's conclusion that he admitted Roe asked him to stop penetrating her,

  which Doe says mischaracterizes his testimony. He argues that he testified Roe



                                            12
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 13 of 16 PageID #: 1018




  asked him to stop several times because it hurt her, and then she verbally or

  physically expressed her desire to continue engaging in sex. The Panel noted the

  contradiction between Doe's testimony and Roe's testimony regarding whether she

  ever consented to vaginal penetration, (ECF No. 26-4 at 31), but the Panel

  explained that although Doe said "he believed [Roe] was asking him to stop due to

  the penetration being painful as a result of this being [her] first time, . . . not due to

  lack of consent," he also stated during the investigation and at the hearing that he

  did not believe it was Roe's first time having sex. (Outcome Letter at 2, ECF No.

  26-4 at 30.) Those are contradictory statements by Doe. The statement that he

  thought Roe was saying "stop" because it was her first time, was offered to justify

  why he persisted in trying to penetrate her. Under the Sexual Misconduct Policy,

  consent can be withdrawn at any time. (See ECF No. 12-4 at 35.) And based on the

  undisputed facts, including that Doe's "hands were held above her head, she was

  crying after penetration[,] and [her] distress immediately after the encounter," the

  Hearing Panel found it "more likely than not that [Roe] did not consent to vaginal

  penetration." (Id.) Doe does not dispute that he persisted in penetrating Roe after

  she had told him, "stop." While under the Policy, "Consent cannot be assumed

  based on . . . the absence of 'no' or 'stop,'" (ECF No. 12-4 at 35), no persuasive

  argument can be made that the complainant's assertion of "stop" during sexual

  penetration is not a withdrawal of consent.

     Doe also argues that the sanction imposed against him was too severe and the

  Hearing Panel failed to consider the absence of aggravating factors and the



                                              13
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 14 of 16 PageID #: 1019




  presence of mitigation factors. However, the record supports a finding that the

  Panel did consider Doe's lack of understanding of the events with Roe the night of

  September 11, 2020, and the absence of premeditation or other forms of physical

  violence as mitigating factors. (Magallon Affirmation, Ex. B at 4; ECF No. 26-4.)

  While a two-year suspension is serious for any student on the brink of graduation,

  and even more so given Doe's immigration status, the Hearing Panel could have

  imposed the sanction of expulsion for the conduct for which it found Doe

  responsible. Indeed, that is the typical sanction for the conduct for which the

  Hearing Panel found Doe responsible. (Magallon Affirmation ¶ 40, ECF No. 26-4.)

  That the Hearing Panel imposed a lesser sanction neither shows a failure to

  consider aggravating and mitigation factors, nor, more importantly, evinces sex

  bias.

     Doe v. University of Notre Dame, 3:17-CV-298, 2017 WL 183693 (N.D. Ind. 2017),

  is cited by Doe as support. That case is inapposite because the court only

  considered the plaintiff's breach of contract claim and did not consider the merits of

  the Title IX claim. Id. at *11. The court never hinted that the disciplinary process,

  with all its potential flaws, raised a reasonable inference that sex was a motivating

  factor in the university's disciplinary decision.

     Doe argues that Defendants' disregard for basic notions of fairness and due

  process in the disciplinary proceeding reasonably suggests that they were biased

  against him and in favor of Roe based on Doe's sex. He cites Joll v. Valparaiso

  Community Schools, 953 F.3d 923, 929 (7th Cir. 2020), for the proposition that



                                             14
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 15 of 16 PageID #: 1020




  where a legally protected characteristic is the only difference between two persons,

  disparate treatment of them is circumstantial evidence of unlawful discrimination.

  The Joll court observed that "better treatment of people similarly situated but for

  the protected characteristic" is circumstantial evidence that will support an

  inference of intentional discrimination. Id. But, unlike the female applicant for a

  coaching position and male applicant who was selected for the position in Joll, Doe

  and Roe are not similarly situated but for their sex. Doe was accused of sexual

  misconduct, including engaging in nonconsensual sex; Roe was the accuser.

  Besides, the Hearing Panel explained its decision to find Doe responsible for

  violating the Code of Conduct, including by engaging in non-consensual sexual

  penetration. Nothing in the Hearing Panel's decision, its rationale, or IUPUI's

  investigation raises a reasonable inference that Doe's sex played a motivating factor

  to find him responsible for Code of Conduct violations or suspend him as a result.

     Because Doe cannot raise a reasonable inference that his suspension was

  because of his sex, he has not shown some likelihood of success on the merits of his

  Title IX claim. Therefore, the Court's analysis ends, and the Court finds that the

  motion for preliminary injunction must be denied.

                                      Conclusion

     Accordingly, Plaintiff's Motion for Preliminary Injunction, (ECF No. 11), is

  denied.

     SO ORDERED.




                                           15
Case 1:21-cv-00973-JRS-MPB Document 42 Filed 07/15/21 Page 16 of 16 PageID #: 1021




  Date: 7/15/2021




  Distribution by CM/ECF to all registered counsel of record




                                          16
